Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 	Claim 17 has been amended. Claims 1-16 and 22-25 are cancelled. Claims 17-21 and 26-33 are pending and are under examination.

Claim Objection Withdrawn
The objection to claim 17 is withdrawn in view of the amendment to the claim.

The rejection of claims 22-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  


Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 17, 26-27, 29 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	
	Response to Applicants’ Argument
	Applicants state that the claims no longer contain language reciting strains with 98% identity to the deposited strains.
The amendment to claim 17 to no longer contain language reciting strains with 98% identity to the deposited strains is insufficient to overcome the rejection. This is because as stated in the prior rejection (see Office Action 7/1/2020 at pages 11-12):
 No other Bacillus strains are disclosed in the specification comprising 16s rDNA having more than 98% sequence identity to SEQ ID NO: 1, 2, 3 or 4 or Bacillus strains having all the identifying characteristics of DSM 29870, 29869, 29872 and 29871 and have the antibiotic sensitivity to at least seven of the antibiotics selected from the group consisting of  vancomycin, clindamycin, chloramphenicol, gentamicin, kanamycin, streptomycin, erythromycin and tetracycline and high compatibility with monensin and other functional features recited as the respective Bacillus parent comprising 16s rDNA identical to SEQ ID NO: 1-4 respectively. 

Thus, it is interpreted from Applicants statement that one of ordinary skill in the art cannot rely on sequence identity (more than 98% sequence identity) to the 16s rDNA sequence to predict that other Bacillus strains having 16S rDNA that fits within the sequence identity parameters will have the same function as Bacillus strains having 16s rDNA as SEQ ID NO: 1, 2, 3, or 4. Furthermore, no other Bacillus strain having all the identifying characteristics of each of DSM  29870, 29869, 29871 and 29872 is disclosed that is sensitive to at least seven of the antibiotics selected from the group consisting of  vancomycin, clindamycin, chloramphenicol, gentamicin, kanamycin, streptomycin, erythromycin and tetracycline and high compatibility with monensin is disclosed.

For the reasons set forth in the final Office Action, the rejection is maintained.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17,  18,  22 and  26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14  and 17-18 of copending Application No. 15542135 (‘135) in view of Hibino et al US Patent NO. 5733355.
This is a provisional nonstatutory double patenting rejection.
The ‘135 claims disclose that Bacillus DSM 29870 can be comprised in animal feed or animal feed additive (see claim 12 of the ‘135 claims) and disclose that composition comprising said Bacillus can comprise glycerol, cellulose or starch etc. the “135 claims disclose that the Bacillus can be administered to an animal to treat Clostridium perfringens infection or treating necrotic enteritis. The ‘135 claims disclose the amount of bacteria  e.g. 1012CFU/g  (see claim 11-12 of the ‘135 claims) which can 4 and 1x1014 CFU/kg of animal feed.
The with regards to claims 17, 18, 22, 26-28, 30-31, the ‘135 claims does not disclose the animal feed or animal feed additive comprises a forage.
Hibino et al disclose that the addition of forage such as roughage to Bacillus preparation used for feed efficiency enhancer and the effects are most remarkable when the Bacillus preparation is blended into roughage abundant in cellulosic materials. See column 28 lines 15-24.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have added roughage to the animal feed or animal feed additive of the ‘135 claims as taught by Hibino et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Hibino et al disclose that the forage can be added to Bacillus preparation used for feed efficiency enhancer and the effects are most remarkable when the Bacillus preparation is blended into roughage abundant in cellulosic materials.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14  of copending Application No. 15542135 (‘135).
The ‘135 claims disclose that Bacillus DSM 29870 can be comprised in animal feed or animal feed additive (see claim 12 of the ‘135 claims) and disclose that composition comprising said Bacillus can comprise glycerol, cellulose or starch etc. the “135 claims disclose that the Bacillus can be administered to an animal to treat Clostridium perfringens infection or treating necrotic enteritis.
This is a provisional nonstatutory double patenting rejection.


Claims 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14  of copending Application No.  in view of Tactacan et al. J. Appl. Res. 22:825-831, 2013 cited in IDS.
The ‘135 claims disclose that Bacillus DSM 29870 can be comprised in animal feed or animal feed additive (see claim 12 of the ‘135 claims) and disclose that composition comprising said Bacillus can comprise glycerol, cellulose or starch etc. the “135 claims disclose that the Bacillus can be administered to an animal to treat Clostridium perfringens infection or treating necrotic enteritis.
The ‘135 claims do not disclose that the animal feed is administered to poultry.
Tactacan et al disclose the necrotic enteritis is a common poultry disease that significantly affects the profitability of commercial broiler production and disclose administering Bacillus to broilers to control necrotic enteritis caused by C. perfringens.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have administered the animal feed or animal feed additive of the “135 claims to broilers (poultry), thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that the “135 claims disclose that Bacillus can be administered to an animal to treat Clostridium perfringens infection or treating necrotic enteritis and Tactacan et al disclose the necrotic enteritis is a common poultry disease that significantly affects the profitability of commercial broiler production and disclose administering Bacillus to broilers to control necrotic enteritis caused by C. perfringens.

Claims 17-21 and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12, 14-31  of copending Application No. 15542161(‘161).
The ’161 claims disclose that Bacillus DSM 2870 or DSM 29869 or DSM 29871   or DSM 29872 can further comprise animal feed ingredients such as wheat bran and/or cassava cores which are forage/roughage and further comprising a carrier such as water and disclose bacterial count of 1 x 10^7 to 1 x 10^11 CFU/kg of said composition.
This is a provisional nonstatutory double patenting rejection.

Claims 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 and 14-31  of copending Application No. 15542161(‘161) in view of Tactacan et al. J. Appl. Res. 22:825-831, 2013 cited in IDS.
The ’161 claims disclose that Bacillus DSM 2870 or DSM 29869 or DSM 29871   or DSM 29872 can further comprise animal feed components such as wheat bran and/or cassava cores which are forage/roughage and further comprising a carrier such as water and disclose bacterial count of 1 x 10^7 to 1 x 10^11 CFU/kg of said composition.
The ‘161 claims do not disclose that the animal feed is administered to an animal or poultry.
Tactacan et al disclose the necrotic enteritis is a common poultry disease that significantly affects the profitability of commercial broiler production and disclose administering Bacillus to broilers to control necrotic enteritis caused by C. perfringens.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have administered the animal feed or animal feed additive of the  “161 claims to broilers (poultry), thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that the “161 claims disclose that Bacillus has antimicrobial activity against Clostridium perfringens infection and Tactacan et al disclose the necrotic enteritis is a common poultry disease that significantly affects the profitability of commercial broiler production and disclose administering Bacillus to broilers to control necrotic enteritis caused by C. perfringens.

This is a provisional nonstatutory double patenting rejection.

Response to Double Patenting Rejections
Applicants state these rejections are of provisional character and request that the double patenting issue be deferred, until the present application and/or either of the ‘135 or ‘161 application is determined to be in condition for allowance.

Applicants request has been carefully considered but not persuasive to withdraw the instant double patenting rejections. Applicants can file a terminal disclaimer or amend the claims so that they are patentably distinct or other appropriate action deemed proper to avoid the instant double patenting rejections.

Status of Claims
Claims 17-21 and 26-33 are rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645